McAdam, J.
The application is by the parents of Harry Cohn to obtain his release from the House of Refuge, to which he was committed by a city magistrate on October 19, 1898, as a disorderly child, within the meaning and intent of the statute, to wit, sections 1596 and 1597 of the New York Consolidation Act of 1882. Laws of 1865, chap. 172, §§ 5, 6, 7. The commitment, which was made on complaint of the father, is conceded to be regular on its face, and authorized by the statute. It is contended, however, that the parents, on the authority of the decision in the Knowack Case, 158 N. Y. 482, are entitled to terminate the imprisonment, on proof that they deem the boy sufficiently reformed. In the case cited, four children of Knowack’s were committed, under the 2d subdivision of section 291 of the Penal Code, because of the intemperance of their parents. That section authorizes the commitment of any child under sixteen years of age, who is found “ not having any home or other place of abode or proper guardianship; or who has been abandoned, or improperly exposed or neglected, by its parents or other person or persons having it in charge, or being in a state of want or suffering.” The commitment in such- case, it will be observed, is not founded on any offense committed by *659the child, but on the neglect of its parents or guardians. The petition for the release of Knowack’s children was founded on indisputable evidence that, since their commitment, the parents had become sober, industrious people, leading honorable and respectable lives; that they were in comfortable financial circumstances, having a substantial bank account and other valuable property, and were well qualified to relieve the State of the expense of longer caring for their children. The court, in restoring their offspring, said that the State, as parens patriae (by the legislation in question), merely sought to protect children who were destitute, and abandoned by those whose duty it was to care for and support them, and that to regard proceedings under that benign statute as criminal in their nature, and hedged about with all of those consequences that follow a judgment of commitment for crime, was to confound remedies. If young Cohn had been committed under that statute for some grievous fault of his parents, the case cited might require his discharge. But he was committed as a disorderly person or quasi criminal, after a trial and an adjudication to that effect, the object being to bring about, if possible, by discipline and moral instruction, a reformation of his habits of life. The court, in the Eriowack decision, was very particular to say that it was not intended to apply to such a commitment. The purpose of the incarceration being to reform young Cohn, it had to be left to some responsible body of men to determine when he had sufficiently reformed to justify his restoration to society without doing damage to it, and this duty was reposed in the board of managers of' the institution to which he was committed (Laws of 1824, chap. 126, § 6; 5 Edm. R. S. 201), and, presumably, at least, the discretion will not be abused, but will be exercised as the interests' of those concerned and the public good require. He was committed during his minority, and “ Ho court can increase the term of detention or shorten it.” People v. Degnen, 6 Abb. N. S. 90; see, also, Matter of Riley, 31 Hun, 612. To permit parents to complain of their children, incarcerate them and take them out at will would be destructful to all reformatory discipline or control and seriously interfere with, if not defeat, the beneficent purpose of the statute and the policy of the State in its laudable endeavor to make good men and worthy citizens of disorderly and incorrigible children. The application to discharge must be denied.
Application denied.